Citation Nr: 9906969	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  97-31 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a foot fungus.

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active duty from January 1957 to December 
1959.

The veteran filed a claim in June 1980 for service connection 
for a foot fungus.  By rating decision in September 1980 
service connection for a foot fungus was denied, and the 
veteran was notified of his appellate rights.  By rating 
decision in November 1980, service connection for foot fungus 
was again denied.  The veteran was notified of that decision 
by letter of that same month, and he was informed that his 
appellate rights were provided in connection with 
notification of the September 1980 rating action.  In 
February 1997, the veteran filed a request to reopen his 
claim for service connection for a foot fungus disability and 
a claim for service connection for diabetes mellitus.  This 
appeal arises from an April 1997 rating decision from the 
Columbia, South Carolina Regional Office (RO) that determined 
that new and material evidence to reopen the veteran's claim 
for service connection for a foot fungus had not been 
received and denied service connection for diabetes mellitus.  
A Notice of Disagreement was filed in August 1997 and a 
Statement of the Case was issued in September 1997.  A 
substantive appeal was filed in October 1997 with no hearing 
requested.


FINDINGS OF FACT

1.  By a rating action dated in November 1980, the RO denied 
service connection for a foot fungus.  The veteran was 
notified of that decision in that same month.

2.  The veteran did not timely appeal that determination, and 
it became final.

3.  The additional evidence submitted in connection with the 
claim to reopen is cumulative of evidence considered 
previously.

4.  There is no competent medical evidence linking the 
veteran's current diabetes mellitus to his military service.

5.  The veteran's claim of entitlement to service connection 
for diabetes mellitus is not plausible.


CONCLUSIONS OF LAW

1.  The November 1980 decision of the regional office that 
denied service connection for a foot fungus is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302 
(1998).

2.  Evidence received since the November 1980 RO decision is 
not new and material, and, thus, the claim for service 
connection for a foot fungus is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The claim of entitlement to service connection for 
diabetes mellitus is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In June 1980, the veteran filed a claim for service 
connection for foot fungus.

Notations from the National Personnel Records Center (NPRC) 
in July 1980 and in August 1980 indicates that no medical 
records for the veteran's were found.

VA medical records from April 1976 document treatment for 
various disabilities.  When the veteran was seen in July 
1978, blood glucose was 107.  At that time, his urine was 
negative for sugar.  Another blood glucose study showed a 
reading of 145.  The date the study was done is not clear, 
but may also have been done in July 1978.  In June 1980, the 
veteran was seen for a bilateral fungal infection of the 
feet.  The assessment was questionable fungus feet.  At that 
time the veteran was diagnosed with diabetes.  In response to 
a question as to when he became aware of the existence of 
diabetes, he noted on that same day.

By rating action of September 1980, service connection for a 
foot fungus was denied.  

In 1980, treatment records dating from 1971 were received 
from Warren White, M.D.  Tinea pedis was noted in May 1980.  
There is no mention of diabetes prior to 1980.

By rating action of November 1980, the denial of service 
connection for a foot fungus was unchanged.  The veteran was 
notified of this decision in that same month.  

Evidence received subsequent to the November 1980 rating 
action includes the following: 

In February 1997, the veteran filed a request to reopen his 
claim for service connection for a foot disability and filed 
a claim for service connection for diabetes.

VA outpatient records from January 1996 to March 1997 show 
that the veteran was seen for treatment of diabetes mellitus 
and an ulcer on the right great toe.  

By rating action in April 1997, the RO informed the veteran 
that new and material evidence had not been submitted to 
reopen his claim for service connection for a foot fungus and 
that service connection for diabetes mellitus was denied.  
The current appeal to the Board arises from this decision.


II.  Analysis

A.  New and material evidence

The veteran's claim for service connection for a foot fungus 
was denied in November 1980.  The veteran was notified of 
this denial at his address of record by letter in that same 
month.  He was also notified that his appellate rights had 
been furnished in connection with a claim for the same 
benefit earlier that year.  A determination on a claim by the 
agency of original jurisdiction of which a claimant is 
properly notified is final if an appeal is not filed as 
prescribed in Department regulations.  38 U.S.C.A. § 7105 (c) 
(West 1991).  The veteran having failed to take any action 
with respect to the November 1980 denial of his claim, the 
decision became final a year after mailing of notification to 
him of the decision.  38 C.F.R. §§  3.104, 20.302 (1998). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined whether, based upon the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the merits of the claim 
must be evaluated after ensuring the duty to assist under 38 
U.S.C.A. § 5107(b) has been fulfilled.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998) and Winters v. West, No. 97-
2180 (U. S. Vet. App. Feb. 17, 1999) (en banc).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") mandated that an 
additional question had to be addressed in determining 
whether new and material evidence had been presented; that 
is, whether in light of all the evidence of record, there was 
a "reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome" in the prior determination.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991).  This additional 
test was overruled in the Hodge case cited above.  The 
undersigned notes that although the RO cited the overruled 
portion of the Colvin test in this case, it did not rely on 
this test in determining that new and material evidence had 
not been submitted to reopen the veteran's claim.  
Accordingly, the citing of this test is considered harmless 
error.

The additional evidence submitted since the November 1980 RO 
decision includes VA outpatient records that show treatment 
for a right great toe ulcer.  The evidence is cumulative of 
evidence considered previously by the RO and, as such, may 
not be considered "new" evidence.  Therefore, new and 
material evidence has not been submitted to reopen a claim of 
entitlement to service connection for a foot fungus.

B.  Service connection

Unfortunately, the veteran's medical records from his period 
of active service are unavailable, presumably having been 
destroyed in a fire in the early 1970s at the NPRC.  In cases 
where service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine under 38 U.S.C.A. § 
5107(b).  O'Hare v. Derwinski, Vet. App. 365 (1991).  In this 
case, efforts have been made to obtain all available post 
service records.  Moreover, the veteran has not alleged the 
existence of diabetes mellitus prior to 1980.  Specifically, 
he noted he was not aware of having had the condition prior 
to that time.  In view of this comment, there is no 
indication that there might be additional records available 
to help support the veteran's claim.  Thus, the undersigned 
finds that the VA has met its heightened obligation to this 
veteran whose service medical records are unavailable.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  In addition, certain chronic 
diseases, including diabetes mellitus, when manifest to a 
degree of 10 percent or more within one year after the 
veteran's military service ended, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).
 
To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran is claiming that he currently has diabetes 
mellitus that was incurred during service.  The evidence in 
this case reveals that the first postservice evidence of 
diabetes mellitus was many years postservice.  This evidence 
is contained in the VA hospitalization records from June 
1980, wherein the veteran was diagnosed with diabetes.

The veteran has submitted no competent medical evidence to 
establish a nexus between his current diabetes mellitus and 
his service.  The only evidence that would support the 
veteran's claim is found in his statements; however, lay 
evidence is inadequate to establish a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
having failed to present evidence of a plausible claim for 
entitlement to service connection for diabetes mellitus, that 
claim must be denied.


ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for a foot fungus disability, 
the claim is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for diabetes mellitus is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


